UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7002


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHANIESTA KENAY BANKS, a/k/a Shaniesta Keene,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:13-cr-00157-RGD-TEM-1; 2:16-cv-00285-RGD)


Submitted:   December 14, 2016            Decided:   December 27, 2016


Before WYNN and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Shaniesta Kenay Banks, Appellant Pro Se. Elizabeth Marie Yusi,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Shaniesta Kenay Banks seeks to appeal the district court’s

order dismissing as untimely her 28 U.S.C. § 2255 (2012) motion.

The order is not appealable unless a circuit justice or judge

issues    a    certificate      of   appealability.         See       28   U.S.C.

§ 2253(c)(1)(B) (2012).         A certificate of appealability will not

issue    absent     “a   substantial     showing   of     the   denial     of    a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).

     When     the   district    court   denies   relief   on    the    merits,   a

prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong.              Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                   Slack,

529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Banks has not made the requisite showing.           Accordingly, we deny a

certificate of appealability and dismiss the appeal.                  We dispense

with oral argument because the facts and legal contentions are




                                        2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3